Opinion of the Court by
Chief Justice Hobson
Overruling motion for a temporary restraining order.
This is an action by the city of Newport to- enjoin the court house commissioners from erecting an addition to the court house on the ground that the commissioners have no authority to erect it. The city moved the circuit court to grant it a temporary restraining order; the court declined to do so. The city then applied to one of the judges of this court for a temporary restraining order; the judge declined to grant the- motion on the ground that he had no authority to do so. The commissioners are proceeding with the erection of the building, and the city has entered a motion that tbis court make an interlocutory order enjoining the commissioners from continuing to construct the addition until the final hearing of this case.
The matter of injunctions is regulated by chapter 4, of title 8, of the Code. The provisions of the statute contain nothing authorizing this court to grant an injunction where none has been granted by the circuit court. The jurisdiction of the Court of Appeals by section 110 of the Constitution is appellate only subject to the power given it by that section “to issue such writs as may be necessary to give it a general control of inferior jurisdictions.” It was not contemplated _either by the Constitution or by the statute that an original order of injunction should be granted by this court pending an appeal, and before the hearing of the case. It is true the court may in a case before it make such orders from time to time as the necessities of justice require; but no *502such state of case is now presented as would warrant the court in suspending the work of the commissioners pending the hearing of the appeal.
Motion overruled.